     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 1 of 16


 1 Mildred K. O’Linn (State Bar No. 159055)
     mko@manningllp.com
 2 Tony M. Sain (State Bar No. 251626)
     tms@manningllp.com
 3 Lynn L. Carpenter (State Bar No. 310001)
     llc@manningllp.com
 4 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 5 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 6 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 7
   Attorneys for Defendants,
 8 CITY OF FRESNO, JERRY DYER AND
   RAY VILLALVAZO
 9
                         UNITED STATES DISTRICT COURT
10
                       EASTERN DISTRICT OF CALIFORNIA
11
   ISIAH MURRIETTA-GOLDING,                 Case No. 1;18-cv-00314-AWI SKO
12 deceased through his successor in
   interest Anthony Golding, et al.,        [Anthony W. Ishii, District Judge;
13                                          Sheila K. Oberto, Magistrate Judge]
                Plaintiffs,
14
          v.                                DEFENDANT CITY OF FRESNO’S
15                                          OPPOSITION TO PLAINTIFF
   CITY OF FRESNO, a public entity,         CHRISTINA LOPEZ’ MOTION FOR
16 JERRY DYER, RAY VILLALVAZO,              PROTECTIVE ORDER
   and DOES 1 through 10, Individually,
17 Jointly and Severally,                   [Declaration of Lynn Carpenter Filed
                                            Concurrently]
18              Defendants.
19
                                                                       Hearing Date:   TBD
20                                                                     Trial Date:     10/27/2020
21
22              Defendant CITY OF FRESNO hereby submits the following opposition to
23 Plaintiff CHRISTINA LOPEZ’ Motion for Protective Order.
24 / / /
25
26
27
28   G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               1               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 2 of 16


 1                                                    TABLE OF CONTENTS
                                                                                                                                Page
 2
 3 1.           INTRODUCTION ............................................................................................. 5
 4 2.           DEFENDANT’S SPECIFIC REQUESTS IN ITS PETITION TO THE
                JUVENILE COURT.......................................................................................... 6
 5
     3.         FACTUAL SUMMARY ................................................................................... 7
 6
     4.         LEGAL ARGUMENT ...................................................................................... 9
 7
                A.         Authority Governing Disclosure. ............................................................ 9
 8
                B.         The Juvenile Court Should Decide Disclosure of Israel
 9                         Murrietta’s Juvenile Records. ............................................................... 11
10              C.         The Juvenile Court Records Requested are Substantially
                           Relevant As Impeachment Material and to Rebut Plaintiffs’
11                         Experts................................................................................................... 12
12              D.         A Balancing of the Interests Weighs in Favor of Disclosure. .............. 13
13              E.         Defendant’s Petition/Request Constitutes Permissible Pretrial
                           Investigation. ......................................................................................... 14
14
     5.         PLAINTIFF’S EX PARTE REQUEST TO SHORTEN TIME LACKS
15              THE REQUIRED GOOD CAUSE. ................................................................ 15
16 6.           CONCLUSION ............................................................................................... 15
17
18
19
20
21
22
23
24
25
26
27
28   G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               2               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
      Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 3 of 16


 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                         Page
 3
      FEDERAL CASES
 4
      A.G. 1 v. City of Fresno, 2018 U.S. Dist. LEXIS 194337 (E.D. Cal. 2018) ....... 14, 15
 5
      Board of Regents, etc. v. Tomanio, 446 U.S. 478 (1980) .......................................... 10
 6
      Boyd v. City & County of San Francisco, 576 F.3d 938 (9th Cir. 2009) .................. 12
 7
      Estate of Maldonado v. Sec’y of the Cal. Dep’t of Cor. & Rehab., 2007 U.S.
 8          Dist. LEXIS91084 (E.D. Cal. 2007); .............................................................. 10
 9 Little v. City of Seattle, 863 F. 3d 681 (9th Cir. 1988) .............................................. 10
10 Puritan Inv. Corp. v. ASLL Corp., 1997 U.S. Dist. LEXIS 19559 (E.D. Pa.
         1997) ................................................................................................................ 11
11
   Rice v. United States, 164 F.R.D. 556 (N.D. Okla. 1995). .................................. 11, 14
12
   United States v. Johnson, 542 F.2d 230 (5th Cir. 1976) ........................................... 12
13
   Van Horn v. Hornbeak, 2010 U.S. Dist. LEXIS 147669 (E.D. Cal. 2010)............... 10
14
15
      STATE CASES
16
      In re Anthony H, 129 Cal.App.4th 495 (2005) .................................................... 10, 11
17
      In re B.F., 190 Cal.App. 4th 811 (2010) ..................................................................... 9
18
      In re Elijah S., 125 Cal.App.4th 1532 (2005) ....................................................... 9, 13
19
      In re Keisha T., 38 Cal.App.4th 220 (1995) ................................................................ 9
20
      In re R.G., 79 Cal.App.4th 1408 (2000) ...................................................................... 9
21
      People v. Superior Court, 107 Cal.App.4th 488 (2003)............................................ 10
22
      R.S. v. Superior Court, 172 Cal.App.4th 1049 (2009) .......................................... 9, 14
23
24
      STATUTES
25
      Cal. R. Ct. 5.552 ........................................................................................................ 10
26
      Cal. R. Ct. 5.552(e) ...................................................................................................... 9
27
      Cal. Welf. & Inst. Code § 827 ................................................................................... 10
28    G:\docsdata\MKO\Murietta Golding 2254-
      58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
      File Docs.docx
                                                3               Case No. 1;18-cv-00314-AWI SKO
             DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 4 of 16


 1 Cal. Welf. & Inst. Code § 827(a)(1)(A)-(P) ................................................................ 9
 2 Cal. Welf. & Inst. Code § 827(a)(1)(B) – (C) ............................................................. 6
 3 Cal. Welf. & Inst. Code § 827(a)(1)(Q) ................................................................ 9, 11
 4 Cal. Welf. & Inst. Code § 827(a)(2) .......................................................................... 13
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               4               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 5 of 16


 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2 1.           INTRODUCTION
 3              Plaintiff Christina Lopez has filed a Motion for Protective Order (“MPO”)
 4 regarding defendant City of Fresno’s Petition to the Fresno Superior Court – Juvenile
 5 Delinquency Division for juvenile case records of Israel Murrietta related to the April
 6 14, 2017, murder of victim Eugenio Ybarra, and the guilty plea he subsequently entered
 7 to related manslaughter charges. Israel Murrietta, who has since reached majority, is
 8 currently incarcerated by the California Youth Authority. [Pl. Lopez’ MPO, ECF No.
 9 66 at p. 4:21-22.] During juvenile court proceedings, Israel Murrietta is alleged to have
10 made exculpatory statements, placing the blame for the shooting related death of
11 Eugenio Ybarra on his brother, Isiah Murrietta-Golding.                Plaintiff ANTHONY
12 GOLDING has listed Israel Murrietta as a trial witness on the topics of liability and
13 damages in his Initial Rule 26 Disclosures served to defendants on July 9, 2018.
14 [Carpenter Decl., Ex. B, Pl. Golding's Int'l Rule 26 Discl.] Consequently, it is
15 anticipated that Israel Murrietta will offer testimony at the time of trial, the nature of
16 which is expected to support liability and damages, according to the designation in
17 plaintiff Golding’s disclosures. Thus, defendant was within its rights to file its petition
18 with the Juvenile Delinquency Court as part of its pretrial investigation.
19              Second, defendant City did not use any of the formal discovery procedures under
20 the Federal Rules of Civil Procedure, such as the issuance of a Rule 45 subpoena, in
21 making its petition to the Juvenile Delinquency Court. However, even if it had, the
22 deadline for completion of Expert Discovery in this matter is not until July 8, 2020, and
23 defendant filed its petition on June 2, 2020, and related motion on point June 12, 2020,
24 well in advance of this deadline. To the extent that transcripts of Israel’s plea
25 proceedings are expected to contain testimony/statements related to the precipitating
26 murder of Eugenio Ybarra, and to the extent that Israel made statements casting the
27 blame for such murder on his brother Isiah, these statements bear directly on the totality
28 of   circumstances
   G:\docsdata\MKO\Murietta     known
                            Golding 2254- of Sgt. Villalvazo at the time of shooting, including the
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               5               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 6 of 16


 1 reasonableness of his belief that Isiah was armed with the handgun and his opinion that
 2 Isiah’s actions pre-shooting constituted an objective threat. Plaintiffs’ retained experts
 3 William Harmening and John Ryan have both opined that it was not objectively
 4 reasonable for defendant Sergeant Ray Villalvazo to believe that Isiah was armed and
 5 therefore posed an objective threat to the Officer or others at the time of the shooting.
 6 [See Carpenter Decl., Ex. C, Harmening Rule 26 Report, p. 13-14; Ryan Rule 26
 7 Report, p. 71-73.] Thus, defendants’ petition is timely and permissible to the extent
 8 that it seeks testimony/information to rebut the opinions of plaintiffs’ experts that Sgt.
 9 Villalvazo somehow misapprehended the nature and extent of the threat caused by
10 Isiah’s actions.
11              Third, plaintiff Lopez does not have standing to assert the privacy rights of her
12 son Israel Murrietta concerning the records contained in his juvenile case file, as Israel
13 is now an adult. Further, to the extent that the disclosure of records related to Israel’s
14 plea proceedings for the underlying murder implicate the privacy rights of his brother
15 Isiah Murrietta, California Welfare and Institutions Code § 827(a)(1)(B) – (C) provides
16 for “a presumption in favor of release of documents when a child is deceased…[i]f a
17 child whose records are sought has died, and documents are sought pursuant to this
18 paragraph, no weighing or balancing of the interests of those other than a child is
19 permitted.” Cal. Welf. & Inst. Code § 827(a)(1)(B) – (C).
20 2.           DEFENDANT’S SPECIFIC REQUESTS IN ITS PETITION TO THE
21              JUVENILE COURT
22              In her MPO, plaintiff Lopez mischaracterizes the nature of defendant City’s
23 requests in its petition and subsequent motion-request to Fresno Superior Court –
24 Juvenile Delinquency Division. As a point of clarification, defendant City has made a
25 narrow request in its petition [See Carpenter Decl., Ex. A, JV-570] and in its motion-
26 request, which follows [Carpenter Decl., Ex. A, Request to Juvenile Court]:
27              1.         All records in Israel Murrietta’s juvenile case file that were submitted or
28 admitted      as evidence
   G:\docsdata\MKO\Murietta          in any criminal and/or delinquency proceeding before the Juvenile
                            Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               6               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 7 of 16


 1 Delinquency Court, including but not limited to any and all transcripts of proceedings
 2 (written, audio, or otherwise), exhibits such as delinquency case file documents, plea
 3 colloquy and/or other plea forms, judgment and sentencing information, and/or other
 4 comparable records related to juvenile proceedings. Specifically, petitioner is
 5 requesting transcripts of proceedings and other records related to the April 14,
 6 2017, murder of victim Eugenio Ybarra, and the plea entered by Israel Murrietta
 7 to the related charges [emphasis added.]
 8              2.         All records in Israel Murrietta’s juvenile case file that record any rulings of
 9 the court made in relation to any criminal and/or delinquency proceeding before the
10 Juvenile Delinquency Court, including but not limited to any and all court orders,
11 judgments, case dispositions, or comparable rulings.
12              In contravention to plaintiff’s assertions in her MPO, defendant’s requests are
13 specifically focused on Israel’s plea proceedings and any criminal judgments recorded
14 against him in his juvenile case file record, which are both legitimate topics for
15 impeachment material.
16 3.           FACTUAL SUMMARY
17              The federal civil case arises from an April 15, 2017, officer-involved shooting
18 involving Isiah Murrietta and Sgt. Ray Villalvazo, a detective-sergeant of the Fresno
19 Police Department (“FPD”). Although the precise moment of this officer-involved
20 shooting was captured on a surveillance video, precipitating events began at about
21 12:50 p.m. on the afternoon of April 14, 2017, when a local “tagger”, Eugenio Ybarra
22 (hereafter “Ybarra”) was murdered in a drive-by shooting in the City of Fresno. During
23 the course of the ensuing murder investigation led by Fresno Police Department,
24 eyewitnesses positively identified two local “Calwa Bulldog” gang members, Israel
25 Murrietta (hereafter “Israel”) and his younger brother, Isiah Murrietta (hereafter
26 “Isiah”) as being responsible for the murder of Ybarra. Israel later entered a guilty plea
27 to criminal/juvenile charges related to the murder of Ybarra. During the juvenile
28 proceedings,        theGolding
   G:\docsdata\MKO\Murietta murder2254- victim’s father, Eugene Ybarra, was present in Court. Mr.
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               7               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 8 of 16


 1 Ybarra indicated during a subsequent news interview that Israel stated in Court that his
 2 brother (Isiah) was the one who shot at Eugenio Ybarra’s car. The alleged statements
 3 are substantially relevant to the central issues of the civil case: whether or not there was
 4 probable cause that Isiah had committed murder and was attempting to evade the
 5 police; and whether or not it was objectively reasonable for the FPD shooting officer to
 6 believe Isiah was armed with a handgun and therefore posed an immediate deadly
 7 threat to himself and others right before the shooting.
 8               Plaintiff has alleged in her Complaint that the decedent “never threatened any
 9 officer or person, nor did he ever display any weapon or make any threatening gestures.
10 Defendant… and other officers pursuing Isiah had no objective facts. . . to believe that
11 Isiah was armed or any threat to them… Defendant[‘s] subjective fear was not
12 objectively reasonable, because he had no objective facts to believe that Isiah was
13 armed or reaching for any weapon.” [Carpenter Decl., Ex. D, Pltf. Lopez’ Compl. at
14 7:8-11; 8:4-7.] Plaintiff alleged in her MPO that key FPD Officers admitted they did
15 not have probable cause to arrest either brother at the time of the shooting [ECF No. 66
16 at p. 5:13-14], even though the following FPD Officers testified in stark contrast to this
17 assertion, i.e. that both brothers were murder suspects and that there was probable cause
18 to arrest them. [See Carpenter Decl., Ex. E:Det. Mark Yee Dep. 32:12-33:16; Ofcr.
19 Jarit Gueringer Dep. 10:6-13:8; Ofcr. John DeLuca Dep. 14:21-15:22; Sgt. Ray
20 Villalvazo Dep. 66:7-67:18; Ofcr. Frederick Williams Dep. 18:17- 25.] Along the same
21 lines, plaintiffs’ retained police practices experts, William Harmening and John Ryan,
22 have both opined that Sgt. Villalvazo’s belief that Isiah was armed and therefore posed
23 an objective threat to the Officer or others was not objectively reasonable under the
24 circumstances. [Ex. C, Harmening Rule 26 Report, p. 13-14; Ryan Rule 26 Report, p.
25 71-73.] Thus, the nature and scope of defendant’s requests in the petition are directly
26 relevant to the allegations of plaintiff in her Complaint, and, more importantly, to rebut
27 the opinions of plaintiffs’ experts in their Rule 26 expert reports.
28               Moreover, Israel Murrietta is listed as a trial witness on the topics of liability and
     G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               8               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 9 of 16


 1 damages, and it is anticipated he will offer testimony regarding such at the time of trial
 2 [Ex. B, p. 3.] Thus, any statements that he made along those lines during plea
 3 proceedings constitute important impeachment material for trial purposes.
 4 4.           LEGAL ARGUMENT
 5              A.         Authority Governing Disclosure.
 6              The release or disclosure of juvenile case file materials is within the discretion of
 7 the juvenile court, and such records may be obtained “by [a]ny other person who may
 8 be designated by court order of the judge of the juvenile court upon filing of a petition.
 9 See Cal. Welf. & Inst. Code § 827(a)(1)(Q). This includes a request for records to be
10 used in a civil action where the minor (or former minor) at issue is not a party. See In
11 re Elijah S., 125 Cal.App.4th 1532, 1542 (2005); In re Keisha T., 38 Cal.App.4th 220,
12 232-234 (1995) (holding that portions of juvenile records may be disclosed in
13 connection with civil proceedings independent of the dependency or delinquency
14 proceedings even if the minor is not a party to such proceedings).
15              The petitioner must demonstrate good cause for disclosure of the juvenile case
16 file records sought in order to prevail on the petition. Cal. R. Ct. 5.552(e). In order to
17 establish good cause, the petitioner must prove by a preponderance of the evidence
18 “that the records requested are necessary and have substantial relevance to the
19 legitimate need of the petitioner.” See In re B.F., 190 Cal.App. 4th 811, 818 (2010); In
20 re R.G., 79 Cal.App.4th 1408, 1417 (2000) (finding good cause for disclosure of the
21 juvenile case file records of a non-party where the petitioner school district sought
22 information about a teacher’s prior sexual misconduct so as to fulfill its duty to keep its
23 students safe). In determining whether to order the disclosure of juvenile case file
24 records, the juvenile court must “balance the interests of the child and other parties to
25 the juvenile proceedings, the interests of the petitioner, and the interests of the public.”
26 See R.S. v. Superior Court, 172 Cal.App.4th 1049, 1054 (2009); In re Elijah S, 125
27 Cal.App. 4th at p. 1542.
28              Under California law, Welf. & Inst. Code § 827(a)(1)(A)-(P) establishes the
     G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                               9               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 10 of 16


 1 categories of persons who may inspect juvenile records without a court order; and Cal.
 2 R. Ct. 5.552 sets forth the procedures for obtaining confidential juvenile records under
 3 Cal.Welf. & Inst. Code § 827. Under this statutory scheme, the juvenile court is vested
 4 with exclusive authority to determine the release of records to anyone beyond the
 5 persons designated by statute and reflects the intent of the Legislature regarding the
 6 assessment and disposition of such records. People v. Superior Court, 107 Cal.App.4th
 7 488, 491 (2003); see also In re Anthony H, 129 Cal.App.4th 495 (2005) (holding that a
 8 juvenile judge could not delegate to federal judge its exclusive authority to determine
 9 disclosure of juvenile court records, and that the federal judge’s decision to decline
10 authority resulted in matter of disclosure being undecided on the merits).
11              The District Court generally has considerable latitude and discretion with regard
12 to the control of discovery. Little v. City of Seattle, 863 F. 3d 681, 685 (9th Cir. 1988)
13 (“The district court has wide discretion in controlling discovery.”) However, federal
14 courts can and do look to state courts for guidance in lawsuits filed under 42 U.S.C. §
15 1983. Toward this end, the Supreme Court has stated,
16              In 42 U.S.C. § 1988, Congress ‘quite clearly instructs [federal courts] to
                refer to state statutes’ when federal law provides no rule of decision for
17              actions brought under § 1983… By its terms, § 1988 authorizes federal
                courts to disregard an otherwise applicable state rule of law only if the
18              state law is ‘inconsistent with the Constitution and laws of the United
                States.’
19
20 Board of Regents, etc. v. Tomanio, 446 U.S. 478, 484-85 (1980). Moreover, Courts in
21 this District have looked to state law and held that Welf. & Inst. Code § 827 would not
22 prevent disclosure of relevant material in the federal case. See Estate of Maldonado v.
23 Sec’y of the Cal. Dep’t of Cor. & Rehab., 2007 U.S. Dist. LEXIS91084, *18 (E.D. Cal.
24 2007); Van Horn v. Hornbeak, 2010 U.S. Dist. LEXIS 147669, *11-13 (E.D. Cal.
25 2010).
26              Although a Rule 45 subpoena is the appropriate mechanism by which to obtain a
27 document from a non-party during discovery, a party can issue a trial subpoena to
28 obtain     documents
   G:\docsdata\MKO\Murietta    to be
                            Golding 2254-used at trial after discovery has closed. See Puritan Inv. Corp.
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              10               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 11 of 16


 1 v. ASLL Corp., 1997 U.S. Dist. LEXIS 19559, *1 (E.D. Pa. 1997) (holding trial
 2 subpoenas may be used to secure documents at trial for the purpose of memory
 3 refreshment or trial preparation). The law “assumes that parties will continue their
 4 investigation for impeachment materials in preparation for trial.” Rice v. United States,
 5 164 F.R.D. 556, 557 (N.D. Okla. 1995).
 6              B.         The Juvenile Court Should Decide Disclosure of Israel Murrietta’s
 7                         Juvenile Records.
 8              Plaintiff’s motion for protective order seeks to prevent the disclosure of Israel
 9 Murrietta’s juvenile delinquency court records. Plaintiff’s request to this Court is
10 improper, considering only the juvenile court is authorized under statute [Welf. & Inst.
11 Code § 827] to determine whether the records requested are substantially relevant to the
12 needs of the petitioner so as to warrant their disclosure. See Cal. Welf. & Inst. Code
13 §827(a)(1)(Q); In re Anthony H., 129 Cal. App. 4th at 502 (explaining that only the
14 juvenile court has both the sensitivity and expertise to make decisions about access to
15 juvenile records and that Welf. & Inst. Code §827(a)(1)(O) gives the juvenile court
16 exclusive authority over the release of juvenile records).
17              In the instant matter, defendant followed the requirements of Welf. & Inst. Code
18 § 827 in the filing of its petition and request to the Fresno Juvenile Delinquency Court.
19 [Carpenter Decl. ¶ 2, Ex. A.] Although the District Court has wide discretion to
20 determine discovery matters, defendant’s request was not made pursuant to a Rule 45
21 subpoena, a Rule 37 motion to compel, or any of the other formal discovery procedures
22 pursuant to the Federal Rules of Civil Procedure. Defendant has gone through the
23 appropriate process to obtain Israel’s juvenile delinquency records, and plaintiff’s
24 position as to the release of Israel’s records is better suited as an objection to the request
25 in juvenile court, and not as a federal court civil discovery dispute. Thus, plaintiff’s
26 argument that defendant’s petition is an untimely discovery request is unavailing and
27 should be disregarded when the Court considers permitting the use of any disclosed
28 records      during trial
   G:\docsdata\MKO\Murietta Goldingfor
                                   2254- the limited purposes of rebuttal to plaintiffs’ expert witness
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              11               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 12 of 16


 1 testimony and use as impeachment evidence.
 2              C.         The Juvenile Court Records Requested are Substantially Relevant
 3                         As Impeachment Material and to Rebut Plaintiffs’ Experts.
 4              Plaintiff’s argument that the information defendant seeks is not relevant because
 5 Israel is not a party to the action is unconvincing, considering Israel was admittedly
 6 involved in the shooting that lead to the events that are subject to this civil lawsuit.
 7 Defendant’s request to the juvenile court specifically seeks documents that are
 8 narrowly-tailored to the needs of this case, namely: transcripts of proceedings and
 9 other records related to the April 14, 2017, murder of victim Eugenio Ybarra, and
10 the plea entered by Israel Murrietta to the related charges. [Carpenter Decl., Ex.
11 A.] As plaintiff Golding has listed Israel as a trial witness on liability and damages,
12 defendant’s request was narrowly-tailored to include potential impeachment material
13 for trial purposes. Defendant has the right to prepare a defense against Israel’s
14 anticipated testimony regarding liability and damages, including conducting further
15 investigation gathering information that could expose credibility issues.
16              Additionally, the request was also drafted to include documents/information to
17 rebut the opinions of plaintiffs’ retained police practices experts contained in their Rule
18 26 reports: that Sgt. Villalvazo’s threat assessment, his belief that Isiah Murrietta was
19 armed, and his decision to use force, were not objectively reasonable, which both
20 experts have opined. This type of information, even if unavailable to the officer at the
21 time of the shooting, can be considered in a civil rights case if it shows a motive, intent,
22 or plan during the incident that was the product or result of acts that happened before
23 the incident. See Boyd v. City & County of San Francisco, 576 F.3d 938, 941-42 (9th
24 Cir. 2009); see also United States v. Johnson, 542 F.2d 230, 234 (5th Cir. 1976)
25 (affirming admission of a suspect’s prior convictions and pending arrest warrant as
26 evidence of motive for his evasion and resistance). Accordingly, any statements that
27 point to Isiah’s involvement in and culpability for the shooting murder of Eugenio
28 Ybarra,      which happened
   G:\docsdata\MKO\Murietta Golding 2254- the day before the incident, make it more likely that he acted
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              12               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 13 of 16


 1 in the objectively threatening manner perceived by Sgt. Villalvazo during the incident,
 2 and are thus substantially relevant and admissible as material to rebut the opinions of
 3 plaintiffs’ experts on these issues.
 4              Thus, not only should the Court defer to the juvenile court regarding whether this
 5 information should be disclosed, but the Court should allow defendants to use of any
 6 disclosed materials at trial for the limited purposes of rebutting plaintiffs’ expert
 7 witness testimony and for impeachment.
 8              D.         A Balancing of the Interests Weighs in Favor of Disclosure.
 9              Plaintiff’s vague assertion that the disclosure of Israel’s juvenile records will
10 violate his privacy rights or that of his mother, grandparents, or minor siblings is
11 speculative and unsupported. Despite plaintiff’s assertion that defendant has made a
12 blanket request for Israel’s entire case file, defendant specifically narrowed the requests
13 in the petition to request records and material from Israel’s criminal plea proceedings
14 and any criminal judgments entered against him. [See Carpenter Decl., Ex. A.] Israel’s
15 plea proceedings for the murder of Eugenio Ybarra, to the extent that they implicate his
16 brother Isiah, bear directly on Plaintiff’s claims in this action, and contain potential
17 impeachment material and/or rebut the opinions of plaintiffs’ experts for trial purposes.
18              To the extent these records contain any information which would implicate the
19 confidentiality of Israel’s juvenile misconduct records, plaintiff acknowledges that he
20 has entered a guilty plea and been sentenced for his involvement in the murder.
21 Defendant is only requesting transcripts and other records of proceedings that are
22 believed to be directly relevant to or contain Israel’s incriminating statements about his
23 brother. To the extent the records implicate the confidentiality rights of his brother
24 Isiah, he is deceased, and there is a presumption that a deceased person’s juvenile case
25 file records will be disclosed upon petition. See Cal. Welf. & Inst. Code § 827(a)(2); In
26 re Elijah S, 125 Cal.App.4th at 1543. Plaintiff has made no showing as to exactly how
27 Israel’s privacy rights or that of his third-party family members will be implicated if
28 defendant’s       petition
   G:\docsdata\MKO\Murietta         is granted, apart from making this generic claim. Additionally,
                            Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              13               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 14 of 16


 1 Plaintiff Lopez cannot assert Israel’s rights on his behalf, as Israel is an adult and can
 2 assert his own rights.
 3              If, as alleged by the father of murder victim Eugenio Ybarra, Israel actually made
 4 the statements blaming his brother Isiah for Eugenio’s death, the public interest in
 5 identifying all persons responsible for his untimely murder, and the interests of
 6 defendant in having access to potential impeachment material and expert rebuttal
 7 material for trial cannot be overstated. Where Plaintiff has alleged federal civil rights
 8 violations against the City and Sgt. Villalvazo for the death of Isiah Murrietta, any
 9 information or evidence that implicates him for the murder of Eugenio Ybarra, for
10 which he was a wanted murder suspect and under investigation at the time at the time of
11 the shooting incident subject to this lawsuit, directly implicates defendants’ right to a
12 fair trial and ability to conduct a meaningful defense.
13              E.         Defendant’s Petition/Request Constitutes Permissible Pretrial
14                         Investigation.
15              As previously noted, the law “assumes that parties will continue their
16 investigation for impeachment materials in preparation for trial.” Rice, 164 F.R.D. at
17 557. Defendant’s petition, which seeks both expert rebuttal and impeachment material
18 for trial, constitutes a permissible part of defendant’s pretrial investigation, and was
19 submitted to the Fresno County Juvenile Delinquency Court on June 2, 2020, well in
20 advance of the July 8, 2020, deadline for completion of expert discovery in this matter.
21              As a court in this District has noted, “a juvenile court has broad and exclusive
22 authority to determine whether, and to what extent to grant access to confidential
23 juvenile records.” A.G. 1 v. City of Fresno, 2018 U.S. Dist. LEXIS 194337, *4-5 (E.D.
24 Cal. 2018) (citing R.S. v. Superior Court, 172 Cal.App.4th at 1053-55).
25 “While the discovery deadline has expired and judgment has been entered in this action,
26 the state juvenile court can be made aware of the precise status of the federal
27 proceeding, and then determine whether there is sufficient good cause under the
28 standards      established
   G:\docsdata\MKO\Murietta           for release of such records under state law.” A.G. 1 v. City of
                            Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              14               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 15 of 16


 1 Fresno, 2018 U.S. Dist. LEXIS 194337, *5 (E.D. Cal. 2018).
 2              Thus, whether the Court considers defendant’s petition as a request for
 3 impeachment material, rebuttal material, or neither, it nevertheless remains a viable part
 4 defendant’s pretrial investigation. As a court in this District has recognized, the
 5 juvenile court has the authority and insight to determine whether such records should be
 6 disclosed. And, such records, if disclosed, will be produced pursuant to the Court’s
 7 protective order governing confidential documents in this matter [ECF No. 29.]
 8 5.           PLAINTIFF’S EX PARTE REQUEST TO SHORTEN TIME LACKS THE
 9              REQUIRED GOOD CAUSE.
10              Plaintiff Lopez requests to shorten the time for hearing of this motion for
11 protective order to prevent the defendant from gaining access to Israel’s juvenile court
12 records. However, whether Israel’s juvenile records are released is within the exclusive
13 control of the juvenile court as discussed above, and thus plaintiff’s argument for
14 shortened time to determine this issue is without merit. Despite plaintiff’s contentions,
15 good cause does not exist to deviate from the normal motion practice procedures to
16 resolve this issue. Therefore, the Court should avoid deviating from the appropriate
17 procedures to resolve juvenile court record disclosure issues. Plaintiff provides no
18 other reasoning to shorten time. This motion for protective order can and should be
19 heard on a normal motion schedule, and the Court should disregard plaintiff’s requests
20 to prevent disclosure of Israel’s records, and instead, the Court should allow defendant
21 to use any records that the juvenile court decides to disclose for impeachment purposes
22 and for rebuttal to plaintiffs’ expert witnesses.
23 6.           CONCLUSION
24              Defendant respectfully requests that the Court overrule plaintiff’s Motion for
25 Protective Order in its entirety on the aforementioned grounds and deny plaintiff’s
26 request to shorten time to resolve this issue.
27 / / /
28   G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              15               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
     Case 1:18-cv-00314-AWI-SKO Document 69 Filed 06/29/20 Page 16 of 16


 1 DATED: June 29, 2020                                            MANNING & KASS
                                                                   ELLROD, RAMIREZ, TRESTER LLP
 2
 3
 4                                                                 By:         /s/ Mildred K. O'Linn
 5                                                                          Mildred K. O’Linn, Esq.
                                                                            Tony M. Sain, Esq.
 6
                                                                            Lynn L. Carpenter, Esq.
 7                                                                       Attorneys for Defendants,
 8                                                                       CITY OF FRESNO, JERRY DYER AND
                                                                         RAY VILLALVAZO
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   G:\docsdata\MKO\Murietta Golding 2254-
     58495\Pleadings\Filing\Opp.002.Defts' to Pltf Lopez' MPO re Juv
     File Docs.docx
                                              16               Case No. 1;18-cv-00314-AWI SKO
            DEFENDANTS’ OPPOSITION TO PLAINTIFF LOPEZ’ MOTION FOR PROTECTIVE ORDER
